Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to remarks and amendments filed on 3/17/2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 21-34 are pending in this Office Action. Claims 35, 39 are canceled. Claims 21 is independent claim.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 21-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-33 of U.S. Patent No. 9,652,459. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. Especially, the U.S. Patent No. 9,652,459 discloses more details in correlating/synchronizing the device time of the media-file generator with the device time of the meta-tag generator.  Therefore, it would have been obvious to one of ordinary skill in the art to realize that claim 1 of the instant application is fully disclosed by the U.S. Patent No. 9,652,459.
“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
	The ’459 claim does not explicitly state that an implicit meta-tag generation signal received from a third party via a network data communication, the third party including a statistics/scoring application.
Deshpande, however, teaches an implicit meta-tag generation signal received from a third party via a network data communication,  the third party including a statistics/scoring application (Deshpande: Para. 3, 13-19, 22, 26,). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify ’459, as taught by Deshpande, to provide a method and system to extract contextual information about the event for the particular sport such that the extracted contextual information may be used to synchronize in-band or out-of-band data with the video frame they correspond to (Deshpande: Para. 12).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21-22, 25-35, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter et al. (US 2009/0132583, hereinafter Carter) in view of  House et al. (US 2011/0013087, hereinafter House).

Referring to claim 21, Carter A method for producing a meta-tagged media file, the method comprising: 
correlating a device time of a media-file generator with a device time of a metatag generator, wherein the media-file generator is separate from the metatag generator (Carter Para. 0011, 0015, 0044, receiving media clips and other parameters from a plurality of sources, wherein the parameters include time information, proximity information and content information of the media-clips, and wherein the media-capture server is further able to receive annotations corresponding to the media clips, media is captured from a variety of mobile devices, which are contemporaneously present and operable to capture various aspects of the same event or a sequence of events, the time information parameter correlates the time of the recording of each related media clip. For example, multiple users may be attending a press conference and using a variety of mobile or stationary devices to capture media clips. In the exemplary embodiment shown in FIG. 1, a first user 102 is recording video 104, e.g. media-file generator, a second user 106 is recording audio 108, a third user 110 is taking notes 112 on a computer, e.g. meta-tag generator, and a fourth user 114 is taking pictures 116.),
recording an event to produce a media file in the media-file generator (Carter Para. 0041, 0044, media captured from multiple sources at a single event, users collaboratively capture media clips by recording information from the event);
independently and simultaneously with the production of at least a portion of the media file in the media-file generator, generating at least one meta-tag with the meta-tag generator, wherein the meta-tag corresponds to a feature of the event (Carter Para. 0041, 0044-0049, 0057, media is captured from a variety of mobile devices, which are contemporaneously present and operable to capture various aspects of the same event. Temporal information can include data on the exact time when the content was captured, including the moment when an annotation has been made by the user taking notes.); and
combining the media file and the at least one meta-tag to produce the meta-tagged media file based on the correlated timing of the device time of the media-file generator and the device time of the meta-tag generator, wherein the meta-tag is associated with the feature of the event recorded in the media file (Carter Para. 0041,0048-0049, 0054, The temporal information helps the system synchronize the collaboratively-captured media so that the variety of media content can be viewed in a manner that is relevant and easily understood by someone doing analysis of all of the collaboratively-captured media. The system also allows users to annotate representations of media on-the-fly on mobile devices and automatically link the annotations to the original media when the data is synchronized.),
wherein the at least one meta-tag is generated implicitly based on an implicit meta-tag generation signal received from a third party separate from the media-file generator via a network data communication, the third party including a statistics/scoring application, the implicit meta-tag generation signal received from the statistics/scoring application is created when a play of interest is recorded by a user using the statistics/scoring application, the meta-tagged media file includes highlights of the play of interest (Carter Para. 0041, 0057-0058, Behind-the-scenes, e.g. separate from the media-file generator, the embodiment of the inventive system will automatically send his comment to the server along with a clip of 15-seconds of audio recorded before and after his comment, as well as a snapshot containing information on all of the nearby Bluetooth devices. Bob can then make annotations on the image of video clip, which will be automatically linked to the original video clip).
Carter does not explicitly teach the third party including a statistics/scoring application, the implicit meta-tag generation signal received from the statistics/scoring application is created when a play of interest is recorded by a user using the statistics/scoring application, wherein the play of interest is a score recorded by the user using the statistics/scoring application.
House explicit teaches the third party including a statistics/scoring application, the implicit meta-tag generation signal received from the statistics/scoring application at an event location is created when a play of interest is recorded by a user using the statistics/scoring application for the event location (House Para. 0020, 0026, 0038, 0043, 0062, Measurements of sporting event actions may be recorded from tracking information and/or video information. Measurements, combined data and/or measurement information based on the measurements and/or a combined data presentation may be transmitted 122 to a remote location using a variety of mediums including internet, telephone, wireless, satellite, etc.  A common means for displaying shooting performance of basketball players may be to annotate the location of shots on a view of the basketball court. For example, summary view 412 comprises a graphical spatial representation of the location of specific events of interest (shots, passes, steals, blocks, rebounds, picks, isolation moves, etc). Video displays may be synchronized with graphical representations of measurements, statistics or other data. A broadcast video stream from sporting event may be synchronized with an asynchronous stream of measurement data gathered about the players, the scoring object or actions in the sporting event. The measurement stream may include measurements of one or more actions in the sporting event, or may include measurement information or statistics derived from object measurements or action measurements. Live statistics may be displayed in combination with video, animation, a diagram, a summary and time-line displays, according to an embodiment. These may include the current position (top-down view), current velocity (speedometer), live distance covered, time of possession, distanced covered, plus/minus score, iron-man, etc. Statistics may be aggregated based on play sequences, such as distance cover in a hockey shift, average height of basketball shot, top speed of a football run), wherein the play of interest is a score recorded by the user using the statistics/scoring application (House Para. 0019, 0026, 0035, 0041-0045, 0062, The video feed from the broadcast production may be linked with the official statistical source by manually or automatically clipping the video associated with individual scoring attempts, or plays that setup scoring attempts. Alternately, index points corresponding to the start of scoring attempts may be generated for video sequences containing multiple plays. In one embodiment, a view provided may be automatically selected based on pre-defined criteria, criteria may include other factors as well such as the pace of the play, personnel on the court, score of the game, etc. A broadcast video stream from sporting event may be synchronized with an asynchronous stream of measurement data gathered about the players, the scoring object or actions in the sporting event.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Carter, as taught by House, to provide a method and system to relating the statistical information received with their analysis gathered from video to integrate manual statistics, video and automated statistics (House Para. 0005, 0017).

As to claim 22, Carter as modified teaches The method of claim 21, wherein the at least one meta-tag is generated explicitly by a user of the media-file generator (Carter: Para. 0044-0046).

As to claim 25, Carter as modified teaches The method of claim 21, wherein the media file is a file of a type from the group consisting of: motion video, three-dimensional (3D) video, virtual reality (VR) video, augmented reality (AR) video, slow motion video, and 360 degree video source (Carter: Para. 0007, 0044; House Para. 0017, 0027, 0046).

As to claim 26, Carter as modified teaches The method of claim 21, wherein the media-file generator is of a type from the group consisting of: a digital camcorder, a computer, a laptop computer, a mobile device, a tablet computer, and a smart phone (Carter: Para. 0044, 0056, 0062).

As to claim 27, Carter as modified teaches The method of claim 21, wherein the media-file generator comprises two or more media-file generators (Carter: Para. 0044-0046).

As to claim 28, Carter as modified teaches The method of claim 21, wherein the meta-tag generator comprises two or more meta-tag generators (Carter: Para. 0044, 0057-0058).

As to claim 29, Carter as modified teaches The method of claim 21, wherein the meta-tag generator is selected from the group consisting of a computer, a laptop computer, a mobile device, a tablet computer, and a smart phone (Carter: Para. 0044, 0057-0058).

As to claim 30, Carter as modified teaches The method of claim 21, wherein the media file is stored on a storage device in the media-file generator (Carter: Para. 0055-0056, 0064).

As to claim 31, Carter as modified teaches The method of claim 30, wherein the storage device is a machine readable storage medium (Carter: Para. 0064, Para. 0069).

As to claim 32, Carter as modified teaches The method of claim 21, wherein the event is a live event of a type from the group consisting of: a sporting event, presentation, demonstration, performance, concert, speech, lecture, competition, game, gaming event, video gaming event, ESports event, virtual reality or augmented reality (VR/AR) event, training exercise, and military exercise (Carter: Para. 0044, 0046; House: Para. 0017).

As to claim 33, Carter as modified teaches The method of claim 32, wherein the sporting event is selected from the group consisting of a football game, a basketball game, a golf tournament, a tennis match, a water polo match, a volleyball game, a soccer game, a baseball game, a softball game, a gymnastics meet, a wrestling meet, a track meet, a crosscountry meet, a lacrosse game, a hockey game, a field hockey game, a roller hockey game, a badminton match, and a rugby match (House: Para. 0017, 0019, 0031).

As to claim 34, Carter as modified teaches The method of claim 21, wherein the third party includes a website, an email application, or network-enabled data source (Carter Para. 0057-0058; House: Para. 0020).


Claim 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Carter in view of  House as applied to claim 21 above, and further in view of Tsutsui et al. (US 2005/0060741, hereinafter Tsutsui).

As to claim 23, Carter as modified teaches The method of claim 21, wherein correlating the device time of the media-file generator with the device time of the meta-tag generator includes synchronizing the media-file generator and the meta-tag generator, and wherein synchronizing the media-file generator and the meta-tag generator includes: generating a sync-tag with the meta-tag generator that coincides with providing a prompt to initiate a beginning and an ending of a recordation of a sync-clip; beginning recordation of the sync-clip on the media-file generator; ending recordation of the sync-clip on the media-file generator; and correlating timing of the beginning and ending of the sync-clip with the generation of the sync-tag by the meta-tag generator, the correlating timing including comparing the device time of the media-file generator corresponding to the recordation of the sync-clip with the device time of the meta-tag generator corresponding to the generation of the sync-tag (Carter: Para. 0020, 0024, 0048-0049; House Para. 0021, 0026, 0043).
	Carter is silent regarding to a sync-tag coincides a beginning and an ending of a sync-clip.
In addition, Tsutsui explicitly teaches synchronizing the media-file generator and the meta-tag generator includes: sync-tag coincides a beginning and an ending of a sync-clip (Figs. 2, 3, Para. 12, 44-45, 59-61, synchronization of the metadata and the media data based on the time data in the metadata such as "<uri time=153000>" tag indicates that the media data began broadcast at 3:30:00 PM. The "<uri duration=1000>" tag indicates that the total playing time of the media data is 1,000 seconds). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Carter, as taught by Tsutsui, to provide a system and method to share metadata based on a time relationship between the media data and the metadata based on time data included in the metadata and in the media data (Tsutsui: Abstract).

As to claim 24, Carter as modified teaches The method of claim 23, wherein the synchronizing occurs prior to recording the event (Carter Para. 0029, 0047).


Response to Amendment and Remarks
Double Patenting Rejections
Applicant’s arguments have been fully considered. 
In response to the arguments, without Terminal Disclaimers filed and recorded, the Double Patent Rejection is maintained as noted above. 

35 USC 103 Rejections
Applicant’s arguments have been fully considered.
Applicant's arguments based on newly amended features with respect to claim 21 has been fully and carefully considered but are moot in view of the new ground(s) of rejection. Refer to the corresponding sections of the claim analysis for details.


Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEW-FEN LIN whose telephone number is (571)272-2672.  The examiner can normally be reached on Monday - Friday 9 AM - 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark D Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHEW FEN LIN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        6/18/2022